Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the fixture (claim 1, line 5), fins (claim 3), an external magnetic field (claim 5), a solenoid (claim 6) and a permanent magnet (claim 7) must be shown. 
The fixture, the fins, the external magnetic field, the solenoid and the permanent magnet are either not shown in the drawings or are not labelled and mentioned in the specification.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-22 are objected to because of the following informalities: 
claim 1 deals with a vacuum electronic device including a dielectric ribbon waveguide (i.e. a singular form), whereas dependent claim 17 deals with a vacuum electronic device including more than one dielectric ribbon waveguide (i.e. a plural form). A singular form of dielectric ribbon waveguide is different from a plural form of dielectric ribbon waveguides. As such, claim 17 does not further narrow the scope of base claim 1. 
Further, claim 1 deals with a vacuum electronic device including an electron beam (i.e. a singular form), whereas dependent claim 20 deals with a vacuum electronic device including more than one electron beams (i.e. a plural form). A singular form of dielectric ribbon waveguide is different from a plural form of dielectric ribbon waveguides. As such, claim 20 does not further narrow the scope of base claim 1.
Appropriate correction is required.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationship is: a fixture. 
In absence of essential structural positive relationship of the fixture, it remains uncertain as to how the fixture is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the fixture, it remains uncertain as to whether the fixture is structurally part of the claimed device.
As to claim 5-7, the omitted structural positive cooperative relationship is: an external magnetic field, a solenoid and a permanent magnet. 
In absence of essential structural positive relationship of the external magnetic field, the solenoid and the permanent magnet, it remains uncertain as to how the external magnetic field, the solenoid and the permanent magnet are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the external magnetic field, the solenoid and the permanent magnet, it remains uncertain as to whether the external magnetic field, the solenoid and the permanent magnet are structurally part of the claimed device.
As to claim 14, the omitted structural positive cooperative relationship is: a control unit. 
In absence of essential structural positive relationship of the control unit, it remains uncertain as to how the control unit is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the control unit, it remains uncertain as to whether the control unit is structurally part of the claimed device.

Claims 1-22 are allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed vacuum electronic device including:
	a cathode and an anode for generating an electron beam;
	a dielectric ribbon waveguide mounted on a fixture in close proximity to the electron beam, and 
	an antenna or interconnect for transmitting the terahertz energy out of the vacuum enclosure, 
wherein the dielectric ribbon waveguide is configured to operate at a mode to generate an electric field extending beyond its surfaces to interact with the electron beam to amplify or generate terahertz energy, as cited specifically in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879